Citation Nr: 1009090	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-08 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
from a shell fragment wound, right thigh, with Muscle Group 
XIV involvement. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran served with the Philippine Guerrillas from 
February 1945 to November 1945 and served in the Regular 
Philippine Army from November 1945 to June 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Philippines that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals from a shell fragment wound, right thigh, are 
manifested by no more than moderate injury of Muscle Group 
XIV. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals from a shell fragment wound, right thigh, involving 
muscle group XIV, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.55, 4.73, Diagnostic Code 5314 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was met by way of letters from the RO to the 
Veteran dated May 2008, September 2008 and November 2008.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

As stated above, the Veteran has claimed entitlement to a 
rating in excess of 10 percent for residuals from a shell 
fragment wound, right thigh, with Muscle Group XIV 
involvement.  Essentially, the Veteran contends that the 
current evaluation assigned does not accurately reflect the 
severity of that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

The Veteran first claimed entitlement to service connection 
for a disability of the right thigh in December 1965.  In an 
October 1966 rating decision the RO granted service 
connection and assigned a noncompensable rating effective 
from December 17, 1965.  In an August 2000 rating decision 
the RO increased the Veteran's rating to 10 percent.  

In April 2008 the Veteran again filed for an increased 
rating, stating that his symptoms had worsened.  A VA 
examination was provided in June 2008 and a July 2008 rating 
decision was issued denying entitlement to a rating in excess 
of 10 percent.

As stated above, the Veteran's condition has been rated as 10 
percent under Diagnostic Code 5314.  Diagnostic Code 5314 is 
applicable to Muscle Group XIV.  The function of that muscle 
group is extension of the knee; simultaneous flexion of hip 
and flexion of knee; tension of fascia lata and iliotibial 
(Massiat's) band, acting with XVII in postural support of the 
body; acting with hamstrings in synchronizing hip and knee.  
Under Diagnostic Code 5314, moderate disability of Muscle 
Group XIV warrants a 10 percent rating, moderately severe 
disability warrants a 30 percent rating, and severe 
disability warrants a 40 percent rating.  

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  

Moderate disability is characterized by a trough and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.54(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.54(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sounds 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.54(d)(3).  

Severe disability of muscles is characterized by an through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disabilities include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4). 

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The relevant evidence of record consists of private treatment 
records and a VA examination report.  The private treatment 
records submitted include x-ray and CT scans from April 2008, 
which indicate no fracture on the right femoral shaft and no 
periosteal reaction.  Small metal fragments in the soft 
tissue were noted.  A note from Dr. Pamintuan from May 2008 
indicates that the Veteran has difficulty with ambulation.  

During the VA examination in June 2008 the Veteran complained 
of on and off mild to moderate pain in his right thigh.  The 
history of the injury indicated that it was a single piece of 
shrapnel that injured the Veteran's right thigh.  It was not 
a through and through injury and the wound was never 
infected.  The Veteran stated that there was pain, increased 
fatigability, slight weakness and severe flare-ups every two 
to three weeks precipitated by cold weather and physical 
exertion.  Physical examination revealed no injury to muscle 
groups XIII or XV.  With regard to muscle group XIV, the 
examiner noted injuries to the sartorius, rectus femoris, 
vastus externus, vastus intermedius and vastus internus.  
Muscle strength was slightly reduced, but there was no tissue 
loss.  There was some adherence of the scar, with occasional 
pain at the site.  Slightly diminished overall function with 
regard to activities of daily living was noted.  The examiner 
summarized his findings indicating a healed scar, right 
thigh, residuals of shrapnel wound, with residual injury to 
the muscle group.  Limitations were mild to moderate.  

The above evidence reflects that the Veteran did not have the 
type of injury or history and complaint associated with 
moderately severe or severe disability of the muscles.  There 
is no evidence of prolonged infection, sloughing of soft 
parts, intermuscular scarring, prolonged hospitalization, 
shattering bone or open comminuted fracture.  In addition, 
the record does not reflect consistent complaints of cardinal 
signs and symptoms of muscle disability.  While the Veteran 
has described weakness and pain in the right thigh and 
reported fatigability, the VA examiner found that the 
Veteran's injury was stable and that muscle strength was only 
slightly reduced.  Accordingly, the Board finds that the 
Veteran's wound to Muscle Group XIV is appropriately 
evaluated as 10 percent disabling and does not meet the 
criteria of a moderately severe muscle injury.

As noted in more detail above, the Veteran was provided a VA 
examination in June 2008.  While the Board observed that this 
examination report does not indicate that the examiner 
reviewed the Veteran's claim folder, the Board has determined 
that such a lack of review has not resulted in any prejudice 
to the Veteran.  Indeed, the Court has recently held that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
medical opinions.  The Court further noted that "imposing on 
a physician a requirement that he read a compilation of 
documents that can run to thousands of pages in order that 
his or her opinion not be summarily discounted, has no 
inherent value to the probity of the opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Snuffer 
v. Gober, 10 Vet. App. at 403-04.  In an increased rating 
claim, the current findings are most relevant to an equitable 
outcome.  Nothing suggests that the findings documented were 
inconsistent with other evidence of record or that the lack 
of a claims file review resulted in the examiner documenting 
findings inconsistent with the medical history outlined in 
the claims file.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Board finds that the displayed 
level of disability is contemplated by the 10 percent 
disability rating now assigned.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

The Board lastly finds that there was no discrete period in 
this appeal during which the Veteran's disorder even remotely 
approximated the criteria for a higher rating.


ORDER

A rating in excess of 10 percent for the Veteran's service-
connected shell fragment wound, right thigh, with Muscle 
Group XIV involvement, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


